Case 1:21-cv-00796-MEH Document 5 Filed 04/15/21 USDC Colorado Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

  Civil Action No. l:21-cv-00796-MEH

  UNITED STATES OF AMERICA,

                 Plaintiff,

  v.
  1.     121 ASH ROAD, BASALT, COLORADO,
  2.     APPROXIMATELY $77,888,782.61 HELD AND FROZEN IN MIRABAUD BANK
         ACCOUNT #509951,

                 Defendants,

  and

  EDGE CAPITAL INVESTMENTS, LTD.,

                 Claimant.



        EDGE CAPITAL INVESTMENTS, LTD.'S VERIFIED CLAIM OF INTEREST


         Pursuant to Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and

  Asset Forfeiture Actions of the Federal Rules of Civil Procedure, Claimant Edge Capital

  Investments, Ltd. ("Claimant" or "Edge"), P.O. Box 556, Main Street, Charlestown, Nevis, by

  and through its counsel Aegis Law Group LLP, hereby files this verified claim and asserts its

  interest and right in Defendant in rem #2 in this action.

         Edge has a claim to, interest in, and right to the "Approximately $77,888,782.61 Held

  and Frozen in Mirabaud Bank Account #509951" (referred to as "defendant Funds Held in

  Mirabaud account #509951 ") described in paragraph 3(b) of the Verified Complaint for
Case 1:21-cv-00796-MEH Document 5 Filed 04/15/21 USDC Colorado Page 2 of 4

                                                                                                    ,




Forfeiture In Rem filed in this action under Title 18, United States Code, Section 981 on March

18, 2021.

       Edge has a valid, good faith, and legally recognizable interest in defendant Funds Held in

Mirabaud account #509951 because Edge is the sole titleholder and owner ofMirabaud Bank

Account #509951. As such, Edge demands the return of the funds held therein and the right to

defend this action.


Dated: April 15, 2021

                                             Respectfully submitted,

                                            AEGIS LAW GROUP LLP


                                             /s/ Branden Lewiston
                                            Branden Lewiston
                                            801 Pennsylvania Ave, NW, Suite 740
                                            Washington, DC 20004
                                            Tel: (202) 737-3500
                                            Fax: (202) 735-5070
                                            blewiston@aegislawgroup.com

                                            Counsel for Claimant
                                            Edge Capital Investments, Ltd.
Case 1:21-cv-00796-MEH Document 5 Filed 04/15/21 USDC Colorado Page 3 of 4




                                           VERIFICATION

         1, Evatt Tamine, Director and Secretary of Edge Capital Investments, Ltd., P.O. Box 556,

  Main Street, Charlestown, Nevis, and sole signatory on Mirabaud Bank account #50995 l, hereby

  declare that I have read the foregoing verified claim. I verify and declare under penalty of

  perjury under the laws of the United States of America: (I) that the foregoing is true and correct;

  and (2) that I have been authorized by Edge Capital Investments, Ltd. to execute this verification

  on its behalf. Executed this   15day of April 2021,   in East Sussex, United Kingdom.
Case 1:21-cv-00796-MEH Document 5 Filed 04/15/21 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE


       I hereby certify that on April 15, 2021, I filed the foregoing with the Court via its

Electronic Case Filing system, which will send a notification of such filing (NEF) to all counsel

of record. On April 15, 2021, I caused the foregoing to be served on the below contact via

electronic mail and via certified mail with return receipt requested, and I provided the foregoing

to a process server for expedited service to the below contact.



                        Assistant United States Attorney Tonya Andrews
                                United States Attorney’s Office
                                  1801 California St., Ste. 1600
                                       Denver, CO 80202
                                   tonya.andrews@usdoj.gov


                                                                              /s/ Branden Lewiston
